DETAILED ACTION
Claims 1-14 are pending in this Application.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References previously cited are provided in a previous Office Action.  References not previously cited, if any, are found per the attached PTO-892 for this Office Action. 
A reply to the Applicant’s arguments is presented after addressing the Claims.

Claim Rejections - 35 USC § 102
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Breven et al. [Breven] (US 2005/0041366).
As to Claims 1 and 9:
Breven discloses:
Stacked capacitor layers, considered as a battery (Figures 7, and 13b [0018]) comprising:
a)    at least one layer with anode material, (Figure 13b, items 170 [0130], [0057]).
b)    for each at least one layer with anode material, at least one layer with cathode material (items 227 a-h, Figure 9 and Figure 13b).
c)    between each at least one layer with anode material and at least one layer with cathode material, at least one separator as a separating layer ([0057] items 227 a-h, Figures 6, 9 and 13b items anode 170 comprised of 185, cathode 175 and separator 
Breven further discloses:
d)    a housing with an interior space, the housing surrounding the layers; whereby the housing, is made with a case liner that is interposed between the case outside and the anode subassembly peripheral edges  ([0128]) where the case liner is an electrically insulating material ([0136] item 300 Figure 13b and [0041]).  And thus is considered to consists substantially of a material that has no, or negligible, electrical conductivity;
e)   Breven discloses wherein the separator protrudes in surface area beyond the at least one layer with cathode material (Figure 13b see black cathode item 175 and separator 180 [0136]), so that the separator forms at least one overhang beyond at least one edge of the at least one layer with cathode material and the overhang of the separator is connected to a further overhang of the separator, or an overhang of a further separator, by way of a plurality of welding points (applied ultrasonically at separator edges [0106]) which are along the insulating case (Figure 13b item 300 inside wall connecting to separators 180’ from layer assemblies 227c and 227b [0128]) such as to fix the layer of cathode material in place in order that no lateral movement of said cathode layer because Breven further discloses that separator edges ae ultrasonically welded and immobile ([0106], [0132]).
As such, Breven discloses upon aligning the separators, the overhanging separators of the anode and the separators of the cathodes, are connected to a further overhang of the separator or an overhang of a further separator by way of a plurality of 
Further as to Claim 1 and 9:
f)    Breven also discloses wherein the at least one layer with anode material positively engages with at least one wall of the housing (Breven Figure 13b anode item 170 and 180 being overlapping each other by the same equal length of the longer separators 180 touches or abuts the wall 300 where 170’ abuts the wall), where the at least one layer of anode material having the same length extending as the last one separator.  
Although not specifically disclosed as such, Breven discloses the at least one layer of the anode material having the same area extend as the at least one separator, apart from the discharge region, because Breven shows an anode and separator both abut the side wall (Figure 13b items 170b’ and 180’ [0136]), where Breven also discloses the in-register anode layers and separator layers are employed in the same three dimension area spanning the battery construct as shown in Figures 9-10  while also disclosing that  the anode layers subassemblies have the same layer area ([0098]).
Regarding Claims 2 and 10, modified Breven discloses the limitations set forth above. 
Breven furthermore discloses Figure 10 three walls comprised of a flat wall, 1st curved wall and a 2nd curved wall that the battery cells are placed therein (See AREA 2 below) wherefore the wall and electrode assembly—necessarily with anode material and a separator (Figure 10) are both aligned to abut—and thus positively engages the three walls of the insulating housing. 
AREA 2 (From Breven Figure 10; annotated added.)

    PNG
    media_image1.png
    312
    368
    media_image1.png
    Greyscale

Regarding Claims 3 and 11, Breven discloses the limitations set forth above. 
Breven also discloses wherein the at least one layer with anode material or separator is arranged with its narrow outer edges positively engaging the housing, apart from a discharge region (Figure 13b item 170 being overlapped by longer separators 180 touching the wall 300); the discharge region considered a location where the cathode and anode electrode layers face each other.
Regarding Claims 4 and 12, Breven 
Breven further discloses, wherein an area of the at least one layer with anode material and one separator (item 170 Figure 13b) permits precise alignment and stacking of anode and separator and the anode layers therewith in the electrode stack that minimizes the addition of undesirable unused volume ([0103]). Such arrangement implicitly provides the at least one layer with anode material corresponding substantially to an inner cross-section of the housing, so that the at least one layer with anode material can be fitted exactly into the housing as no unused volume occurs between the anode material and the cross-sections of housing shown in Figure 13(b). 
Regarding Claim 5, Breven discloses the limitations set forth above. 
Breven’s Figure 10 discloses notches for cathode tabs 233 ([0107]) and thus implicitly requires a clearance, or the preventing of a cathode tab, from the at least one separator wherein the at least one separator has a clearance on one side, in order to allow a discharge tab to be led through from the at least one layer with cathode material.
Regarding Claim 7, Breven discloses the limitations set forth above.  
Breven additionally discloses wherein the at least one separator forms the discharge region at a defined region of the at least one layer with cathode material where the discharge region occurs where the anode and cathode are on top of or below each other to produce electricity and this discharge region has a defined overhang of at least one separator, said overhang protruding in the surface area beyond the remaining overhang of the separator away from the wall because the separator implicitly has an area for the overhang of at  least one separator and a surface area for the separator in 
Regarding Claim 8, Breven discloses the limitations set forth above. 
Breven discloses the at least one layer with cathode material is shorter, and thus smaller in surface area than the at least one separator (Figure 13b items 175 and 180).
Regarding Claim 13, Breven discloses the limitations set forth above. 
Breven discloses safety distance, D1, considered as comprising the thickness of the insulating inner wall contacting the anode, and an additional outer wall, (Figure 13b item 91) where the insulating safety distance between the anode and an outer wall is a thickness of D1 is 0..0.025-0.254 mm ([0136]); the distance reads on the claimed range.
Regarding Claim 14, Breven discloses the limitations set forth above. 
Breven additionally discloses a distance between the outer edge of anode material and the outer edge of the cathode material being a distance of D3 that is preferably 0.00 to 0.381 mm ([0133]); the range reads on the claimed range of less than 0.5 mm.  The distance allows for maximization of the size of the anode and cathode layers of electrode stack assembly that increases the storage (ibid.). 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are persuasive and have been addressed in the amended rejections above as necessitated by the Applicant’s amendment. 
However, in regard to the reference of Breven, Applicant argues {pages 5-6 of 7}: 
Breven fails to anticipate Claims 1-14 because Breven fails to disclose a stack construction battery where the separator protrudes in surface area beyond the at least 
In response, Breven discloses a stacked battery construction (Figures 9-10 and 13(b)) where the separator protrudes in surface area beyond the at least one layer with the cathode material because both the cathode, anode and separator have inherent areas, wherein the separator protrudes in surface area beyond the at least one layer with cathode material (edges of separator items 180’ Figure 13b), so that, the separator forms at. least one overhang beyond at least one edge of the at least one layer with cathode material and the overhang of the separator is connected to an overhang of a further separator because ultrasonic welds are applied to separator edges which align the cathode and anode subassemblies for stacking in a stack ([0106]) by way of a plurality of  welding points occurring at an edge of the separator provided by the overhang of the separator and other separators at separator edges ([0106]) as to fix the layer of cathode material in place in order that no lateral movement of said cathode layer is possible ([0132]).
Applicant also argues that nowhere in Breven is there any disclosure of any separators welded together by means of a plurality of welding points. 
In response, separator edges are indicated to be welded at their ends to combine and secure by ultrasonic welding within a separator envelope that forms a stack ([0106]). Because there is more than one separator edge in the stack, there is more than one welding point.  
Applicant additionally argues {page 6 of 7}, that for [0065] of Breven, the separators are larger than the layers of anode material and the layers of the cathode 
In response Breven discloses that at least one layer with anode material positively engages with at least one wall of the housing, because The anode active material 170b’ is shown abutting the wall of the housing 300 Figure 13b) where the at least one layer of anode material having the same area extent as the at least one separator, apart from a discharge region because both the anode and separator apart from the discharge region abut the housing wall. (Figure 13b 180’ and 170b’) where the periphery mates with the case ([0128]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/
Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722